Name: Commission Regulation (EC) No 2918/95 of 18 December 1995 laying down detailed rules for the application of Council Regulation (EC) No 2337/95 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guiana as a result of their very remote location
 Type: Regulation
 Subject Matter: fisheries;  regions and regional policy;  cooperation policy;  EU finance;  trade policy
 Date Published: nan

 No L 305/54 EN Official Journal of the European Communities 19 . 12. 95 COMMISSION REGULATION (EC) No 2918/95 of 18 December 1995 laying down detailed rules for the application of Council Regulation (EC) No 2337/95 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the A2ores , Madeira, the Canary Islands and the French department of Guiana as a result of their very remote location Azores and/or Madeira the operators concerned may resort to use of tuna originating in the other Member States. 2 . In the case of the Canary Islands and Guiana, the maximum annual quantities for the various species shall be as fixed in Article 2 of Regulation (EC) No 2337/95. 3 . No compensation shall be granted for tuna imported from third countries. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2337/95 of 2 October 1995 establishing a system of compensation for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French department of Guiana (') as a result of their very remote location, and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EC) No 150/95 (3), and in particular Article 6 (2) thereof, Whereas it is necessary to lay down detailed rules for implementing the system introduced by Regulation (EC) No 2337/95 so that detailed arrangements can be estab ­ lished for granting Community aid for the measures provided for in that Regulation, in particular for the rules for payments and for checking and monitoring the measures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 3 The agricultural conversion rate applicable to the aid amounts shall be that in force on the first day of the month in which the products are physically taken over by : (a) the industrial undertaking concerned in the case of the Azores and Madeira ; (b) the first purchaser for the purposes of marketing fresh, the freezing undertaking or, where applicable, the processing undertaking concerned in the case of the Canary Islands and Guiana. Article 4 1 . The competent national authorities shall ensure that beneficiaries' applications, to be submitted before a date to be set by those authorities, are accompanied by the documentation needed to check for compliance with Community rules. 2 . Member States shall send the Commission the national provisions for implementing this Regulation as regards allocation of compensation among recipients. These provisions must ensure that compensation is allo ­ cated in a balanced way. 3 . Should applications to national authorities exceed the quantities specified in Article 2 of Regulation (EC) No 2337/95 they shall be met pro rata, account being taken of the quantities caught by applicants in the previous year. Article 5 The competent authorities of the Member States shall pay the aid in the three months following the month in which the time limit for lodging applications expires at the latest. HAS ADOPTED THIS REGULATION : Article 1 The compensation system established by Regulation (EC) No 2337/95 shall be implemented for 1995, 1996 and 1997 in accordance with the provisions of this Regulation . Article 2 1 . In the case of the Azores and Madeira, should the overall annual quota of 1 5 000 tonnes not be exhausted by the catches of vessels registered at the ports of the (') OJ No L 236, 5. 10 . 1995, p. 2. (2) OJ No L 387, 31 . 12 . 1992, p. 1 . (3) OJ No L 22, 31 . 1 . 1995, p. 1 . 19 . 12. 95 EN Official Journal of the European Communities No L 305/55 charged by the Commission with on-the-spot checks shall have access to all documents relating to expenditure financed by the Community under this Regulation . 4. Five months after the end of the period in respect of which the aid is granted at the latest, the national authori ­ ties shall send the Commission an annual report on the quantities produced and marketed, and the value thereof, for which aid has actually been received. Article 6 1 . Member States shall adopt appropriate provisions to ensure compliance with the requirements for implemen ­ ting the system, particularly as regards the regularity of operations . They shall undertake to take measures to prevent and pursue any irregularities and recover amounts wrongly paid out. 2 . National authorities shall make available to the Commission all information required for the purposes of application of this Regulation and shall make every endeavour to facilitate such checks as the Commission may consider it useful to undertake, including on-the-spot checks . 3 . Without prejudice to checks carried out by the Member States' authorities in line with national legisla ­ tive, regulatory or administrative provisions, persons Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Emma BONINO Member of the Commission